Order entered November                ,   2012




                                                 In The
                                       Court of appeat5
                             jfiftb 1Diotritt of Texacs at 3Battati
                                           No. 05-12-00413-CR

                              DOMINIC DWAYNE SIMS, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-52320-N

                                                 ORDER
        The Court REINSTATES the appeal.

        On October 29, 2012, we ordered the trial court to make findings regarding why

appellant's brief had not been filed. On November 6, 2012, we received appellant's brief,

together with an extension motion. Therefore, we VACATE the October 29, 2012 order.

        We GRANT the November 6, 2012 extension motion and ORDER appellant's brief

filed as of the date of this order.




                                                          DAVID L. BRIDGES
                                                          JUSTICE